Citation Nr: 0023867	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-08 126	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of left 
foot and ankle injuries, currently evaluated as 10 percent 
disabling.

1.  Entitlement to service connection for left calcaneal 
fracture and Syme amputation as secondary to service 
connected left foot and ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION


The appellant served on active duty from January 1944 to 
April 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office.  The veteran currently lives in Florida and this case 
comes from the Regional Office in St. Petersburg, Florida 
(RO).  

The issue of an increased rating for the residuals of left 
foot and ankle injuries is addressed in the Remand section of 
this decision.  


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for a left calcaneal fracture and Syme 
amputation secondary to a service connected left foot and 
ankle disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
calcaneal fracture and Syme amputation secondary to a service 
connected left foot and ankle disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

The appellant's service medical records show that he suffered 
a severe contusion of his left foot in 1945 and a severely 
sprained ankle.  The appellant has stated that a moving chain 
crushed his foot.  In 1995, the appellant fell from a roof 
and fractured his left foot.  He was treated for the broken 
foot, but it became infected and ultimately was amputated.  
Several treating physicians have offered their opinion that 
the appellant's current injury and amputation are related to 
his service injuries in some way.  The appellant did undergo 
a VA examination in July 1999 and the VA examiner found no 
relationship between the current injuries and the service 
connected injury.

The Board finds sufficient evidence that the appellant 
currently suffers from a left calcaneal fracture and Syme 
amputation of the left foot.  The medical records are clear 
on this point.  The appellant fell from a roof and was 
injured and his foot was amputated after he developed an 
infection pursuant to that injury.  Moreover, there are 
opinions from several of the appellant's private physicians 
that the 1945 injury played a role in the injury in 1995 or 
aggravated the underlying disability to such an extent as to 
be incriminated in the ultimate amputation of left foot.  
This evidence is sufficient to well ground the claim.  See 
Jones, 7 Vet.App. at 137.  

Accordingly, the Board finds that the appellant has presented 
a well grounded claim of service connection for a left 
calcaneal fracture and Syme amputation as secondary to a 
service connected residuals of left foot and ankle injuries.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for a left 
calcaneal fracture and Syme amputation as secondary to a 
service connected left foot and ankle disability is well 
grounded.


REMAND

Since the appellant's claims of service connection for a left 
calcaneal fracture and Syme amputation as secondary to a 
service connected left foot and ankle disability is well 
grounded, VA has a duty to assist the appellant.  38 U.S.C.A. 
§ 5107(a).

The record contains varying opinions as to the nature of the 
relationship between the appellant's current disability and 
his service connected injury.  Additionally, there is some 
medical information that was not available to be reviewed 
when the VA examiner offered an opinion, nor did any of the 
other physicians have the opportunity to review the entire 
claims folder.  Additionally, the VA examiner offered no 
opinion regarding whether the service connected disability 
aggravated the current disability even if it did not cause 
the current disability, and, if so, to what extent the 
service connected disability aggravated the appellant's 
current condition.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board finds that the issue of entitlement to an increased 
rating for the residuals of injuries to the left foot and 
ankle is "inextricably intertwined" with the claim of service 
connection for a left calcaneal fracture and Syme amputation 
and it would not be appropriate to proceed on that matter 
prior to adjudication of the secondary service connection 
issue.  See Harris v. Derwinski, 1 Vet.App. 180, 182-83 
(1991).  Therefore, the Board will REMAND this case to the RO 
for the following development:

1. The appellant should be requested to 
identify all sources of treatment 
received for his left lower extremity 
disability, and to furnish signed 
authorizations for release to the VA 
of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should 
then be requested.

2. The veteran should be afforded a VA 
orthopedic examination, by a board 
certified orthopedist or orthopedic 
surgeon, for an opinion as to the 
etiology of the appellant's left 
calcaneal fracture and Syme 
amputation.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examiner is specifically instructed to 
review the appellant's service medical 
records, the x-ray findings of 
degenerative changes in the ankle and 
foot in 1985, the VA examination 
reports dated in November 1993 and 
July 1999, the November 1995 and June 
1996 reports from Dr. Pflueger, the 
November 1996 and May 1997 reports 
from J. Cole, M.D., and the April 2000 
report from E. Arslanian, M.D..  The 
examination should include x-rays or 
any other tests or studies deemed 
necessary for an accurate assessment.

The examiner is specifically requested 
to provide opinions, based upon the 
medical evidence of record and sound 
medical principles, as to whether the 
left calcaneal fracture and Syme 
amputation is proximately due to, or 
has been permanently aggravated by, 
the veteran's service-connected left 
foot and ankle disorder, including 
impairment as a result of the 
treatment for that disorder.  If 
aggravation is found, the degree of 
pertinent disability attributable to 
the service-connected disability 
should be specified.  The examiner 
should reconcile any opinions with the 
other clinical data of record, 
including the private medical reports.  
A complete rationale for the opinions 
given should be provided.

3. Thereafter, the RO should review the 
claim of entitlement to service 
connection for left calcaneal fracture 
and Syme amputation as secondary to a 
service connected left foot and ankle 
disability.  The RO should consider 
all caselaw, as well as all applicable 
laws and regulations, including 
38 C.F.R. § 3.310 (1999) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
The RO should also adjudicate the 
claim of an increased rating for the 
residuals of left foot and ankle 
injuries, and must provide a complete 
rationale for its decisions.

4. If the decision on either issue 
remains unfavorable, the appellant 
should be provided with a Supplemental 
Statement of the case (SSOC) and 
afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws 
and regulations for all determinations 
made by the RO, including rationales 
for all decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (1999) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



